PER CURIAM.
The order granting a temporary injunction is reversed. Although counsel for appellee express mailed notice of the hearing to appellant so that it was received the day before the hearing, the trial court made a specific *1049finding that notice was not sufficient (reasonable). Despite the insufficient notice, at the hearing evidence other than an affidavit or verified pleading was allowed contrary to Florida Rule of Civil Procedure 1.610(a)(2):
No evidence other than the affidavit or verified pleading shall be used to support the application for a temporary injunction unless the adverse party appears at the hearing or has received reasonable notice of the hearing.
Reversed for further proceedings.
DELL, C.J., and WARNER and STEVENSON, JJ., concur.